DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 08/19/2022 and Applicant’s request for reconsideration of application 17/355786 filed 08/19/2022.
Claims 1, 3-5, 7-10, and 12-16 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-5, 7-10, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing mergers and acquisitions (M&A) service without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, and independent claim 17 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “blockchain-based system for providing an mergers and acquisitions (M&A) service, the blockchain-based system comprising:	a main server configured to store special purpose company (SPC) information about an SPC proceeding with an M&A negotiation of a target company;	an M&A platform configured to include a blockchain storing a project generated using the SPC information, wherein the M&A platform includes:	a first chain layer grouping all nodes into a plurality of shards and a second chain layer grouping nodes that belong to any one of the plurality of shards into a plurality of sub-chains, wherein any one sub-chain among the plurality of sub-chains associated with a shard among the plurality of shards is configured to verify a transaction from a node associated with the shard based on a consensus algorithm and to generate a plasma block in response to the transaction being verified;	a first exchange server configured to perform an exchange transaction for a first cryptocurrency;	a second exchange server configured to manage a second cryptocurrency corresponding to the project; and	a user terminal a M&A software application executable on a computing device, wherein the M&A software application is configured to: 
transmit a query for the SPC information corresponding to the project to the main server;	generate and transmit to the first exchange server an exchange request to purchase an amount of the first cryptocurrency in response to a user input to purchase one or more shares of the target company, and generate and transmit a share purchase application to the M&A platform in response to the exchange transaction from the first exchange server being complete, wherein:	the M&A platform is configured to verify the share purchase application based on the first chain layer and the second chain layer and to register the share purchase application with the blockchain, and the M&A software application is configured to receive an amount of the second cryptocurrency corresponding to the one or more shares of the project based on the amount of the first cryptocurrency purchased”. 

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Providing mergers and acquisitions (M&A) service is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing (using shards and blockchain), and transmitting data including the use of blockchain are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, shards, blockchain, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0040-0044] see prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the Conclusion section of this office action for examples of blockchain and shards) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 3-5, 7-10, and 12-16, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation – Method Steps
Claim 17 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is not recited what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it should be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it should be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but is not persuasive. The use of blockchain and shards is merely applied to the abstract idea of the claims. The advantages of increased transaction/processing capabilities is merely due to the use of blockchain and shards as tools without improvement to the technology. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gottschalk (US Patent No. 10841178) – teaches FIG. 9 is an exemplary flowchart showing steps taken by a blockchain platform to load event data into transaction shards and generate anomaly data based on the event data; and Blockchain framework 350 loads consolidated event data 340 into “transaction shards” to utilize simplified correlation rules to detect out of bounds conditions. A shard is a horizontal portion of a database and each shard is stored in separate instances. Using shards spreads the load and allows blockchain framework 350 to be more efficient in analyzing the database.
Baird (US Patent No. 10375037) – teaches that While described above as implementing a cryptocurrency, in other instances the transactions within any other type of distributed database can be anonymized. For example, a record of an exchange of goods, authentication of an identity of an individual, authorization to use a specific resource and/or the like can be anonymized. In such instances, this can increase the security of the transaction within the distributed database.
In some implementations, a single hashgraph can be used to achieve a consensus order for a set of transactions. For very large systems, hashgraph sharding or horizontally partitioning can be implemented. For example, in a very large multiplayer online game (MMO), each geographical region of a virtual world can become one shard. In such a case, each shard can have its own hashgraph, which manages the ordering of the transactions that occur within that shard. Each member's compute device can then store several shards, and store and participate in the hashgraph associated with each of the stored shards.
In some instances, synchronization between shards can be achieved by having members within a shard reach consensus on the order of transactions associated with that shard. Those transactions may trigger the production of a message updating the state of the shard that can be signed by the members of a first shard. The signed message can be sent to a second shard to update the members of the second shard on the state of the first shard. For example, activities in a first shard (e.g., for one region) can trigger the production of a message to a second shard, which manages a cryptocurrency, instructing the second shard to transfer cryptocurrency between two specific wallets. In such a case, the message can be endorsed by the signatures of more than a threshold number (e.g., ⅔) of the members of the first shard (e.g., in an address book with a list of the members of the first shard). In addition, the message can include the address book itself, and can be endorsed by the signature of more than a threshold number (e.g., ⅔) of the members in an earlier version of the address book. The earlier version of the address book can be endorsed by signatures from the earlier version, and so on back to the original address book for that hashgraph. Accordingly, an outgoing message from one shard to another can represent consensus among the members of the shard producing the outgoing message.
Setty (US Patent No. 10984134) – teaches systems and methods described herein relate to secure, efficient, confidential, and/or outsourced blockchain networks, which can enable a group of mutually distrusting participants to securely share state and then agree on a linear history of operations on that shared state.
Creighton (US Patent No. 10515409) – teaches FIG. 19 is a block diagram of the system architecture of append-only ledger generation software 1902. The ledger software 1902 uses a set of microservices to work together in an efficient, scalable architecture. At the time of filing, the Blockchain ledger of Bitcoin famously only processes seven transactions per second. Seven a second is not sufficient to handle the peak load of securities transactions. Unlike other Block Chains, such as the Bitcoin Blockchain, the ledger software 1902 does not include Proof of Work, Mining, Proof of Stake, or any form of Byzantine Fault Tolerance.
A block maker 1908 takes as input compressed batches of transactions with verified signatures. The block maker 1908 stores each input in a linked-list that represents the data of the current block being written. A block represents data written in a specific window of time. blocks must be written after the previous block, and before the subsequent block in a block chain.
In order to scale, the ledger data structure 2100 shards the total of incoming transactions into many blocks 2102. After transactions are sharded into blocks, a single, metadata block 2104 is created from just the hash of the transaction blocks. Because much less data is contained in the metadata block 2194, generation is faster than for the transaction blocks 2102.
Creighton (US Patent No. 11410233) – teaches expediting settlement of securities traded on an exchange is described. A clearing instruction representing an order for equities can be received. The clearing instruction can include a cryptographic signature. A data block within a blockchain can be generated to include the order and the cryptographic signature. If the cryptographic signature is determined to be valid, a fast track settlement process can be selected to process the order.

Huang (PGPub No. 20200026548) – teaches method comprises receiving from a distributed app (dApp), a shard creation transaction in a blockchain block of a blockchain, the block comprising multiple shards; collecting, with a join block in the blockchain, transactions, the join block adjacent the blockchain block; encapsulating the shard creation transaction; applying the block including the shard creation transaction to yield a new shard in the block; and broadcasting the block. 
[0048] dApp-based sharding places highly correlated transactions in a dApp into the same shard to leverage the locality of intra-shard transactions to improve system parallelism and hence the system performance. For example, all transactions relating to power generation can be stored on a shard, power equipment manufacturing on another shard and power grid management on another shard. Cross-shard communication would happen via join blocks e.g., a transaction from the power grid management shard to increase power generation on the power generation shard or a transaction ordering replacement parts from the power generation shard to the manufacturing shard.
Yoo (PGPub No. 20190182313) – teaches a method for a node, which is positioned in a network including at least one shard based on regionally divided domains, to process a blockchain transaction in a distributed manner may comprises generating a dynamic committee including a plurality of nodes included in an identical shard; verifying a transaction through the generated committee and generating a transaction block; and storing the generated transaction block in a local ledger to which the node belongs. The at least one shard may include at least one local shard including nodes regionally positioned within a certain range and a global shard including a plurality of nodes belonging to different local shards.
Quick (PGPub No. 20210357390) – teaches [0028] The transactional data in core blockchains, such as core blockchains 104, holds provenance for blockchain and entity creation. The systems and methods described herein may implement a series of shards by entity to create a parallel structure or structures that hold ordered history for the entities in its range. In a sharding scheme, horizontal partitioning of data may be achieved by deriving a shard key from the data of interest using algorithms such as but not limited to modulus, consistent hashing, or text mapping. Therefore, an entity range may be the governing subset of blockchains for which a particular core shard holds stewardship. For example, FIG. 10 illustrates 4-way shard model 1000 for one-hundred sub-blockchains. In this illustrative embodiment, the entity range for shard 1 may be sub-blockchains 01-25 and shard 2 may be sub-blockchains 26-50. In this example, shard 1 may have blockchain identifier 01-25, and shard 2 may have blockchain identifier 26-50. The range itself may thus be represented in the blockchain identifier, is self-evident, and does not require any external resources from that blockchain to understand the slice of history contained therein.
[0115] (6) Customized proof of work/consensus that allows Validator networks to provide alternate mechanisms for verification, authentication, and proof of operational accuracy that may perform one or more of the following: [0116] a) Relate or pertain to behavioral transactions on the network, [0117] b) Increase or decrease distributed trust mechanisms on the network, [0118] c) Augment, streamline, or fan out transactions and content on the network, or [0119] d) Otherwise alter the means of participation in a manner that benefits or detriments the network and participants as needed and that may be governed through contractual elections as outlined by claim section 3, for example in a participant-only network concept. [0120] e) Increase the validity, accuracy, usability and provenance of the data involved in transactions on the network.
Bier (PGPub No. 20200104428) – teaches a systems and methods for indexing blockchain data in a blockchain system so that search may proceed more quickly, efficiently, and reliably in all of the blockchain peers. These systems and methods receive a set of transactions from one or more transaction blocks of a blockchain, wherein the transactions in the set have been validated by one or more peer systems of the blockchain. The systems and methods further generate an index to one or more fields of one or more transactions in the set of transactions of the transaction block generate an index representative of at least one field in the set of transactions of the transaction block and provide the generated index for validation by a peer system of the blockchain. After receiving verification from at least a threshold number of peer systems that the generated index has been validated by the peer system, these systems and methods store the generated index as an index block in the block chain.
[0015] In some embodiments, transactions may be formatted with particular fields that are intended to be searchable. For example, in the sale of unique items, such as real estate, vehicles, firearms, or the like, the commodity being sold can be identified by a unique value such as an address, a VIN, or a serial number. These may be indexed in one or more index blocks. In some embodiments, a single blockchain may include different types of transactions. To further increase search speed, in some embodiments, separate indexes or index blocks may be generated for different types of transactions. For example, one index may be created for vehicles and another for real estate. In some embodiments, this may provide different keys for the index and additional compression possibilities when storing index blocks to the blockchain.
Williams (PGPub No. 20200160320) – teaches [0065] The participation may include participation in a blockchain-based game. For example, satisfying the work requirement may be based on multiple ways in which a user can participate in the StarCard blockchain-based game, disclosed further below, or via participation in any other suitable block-chain based game.
[0160] Transaction latency on Ethereum can vary dramatically based on factors such as gas limit on a transaction or proximity to nodes. Regardless, transaction times typically range from just under a minute to several minutes. However, during times of heavy network congestion it is possible for transactions to get stuck in queue or fail entirely. This is best exemplified by the explosive popularity of CryptoKitties in December 2017. At its peak, CryptoKitties had the busiest address on the Ethereum network, consuming roughly 20-30% of all transactions, and causing the transaction backlog to increase from a couple thousand pending transactions to roughly 30,000. The developer behind CryptoKitties had to increase their transaction fees in order to keep the game running by incentivizing miners to pick up the Company's transactions ahead of others. Naturally, parties who did not increase their transaction fee experienced extremely long delays or failed to post transactions entirely.
[0171] Ethereum Sharding refactors how Ethereum currently works to process transactions. Instead of having the whole network process every transaction as it currently does, Sharding instead breaks up the network into discrete pieces (“shards”) in much the same way traditional centralized database sharding works. This has the effect of reducing the number of transactions being processed and the number of consensus participants within each shard on the network, thus, speeding up the entire network. Sharding has the potential to massively increase network speed (˜10-100×) while also retaining similar security, decentralization and privacy guarantees.
Chitra (PGPub No. 20200167512) – teaches the invention provide a framework for simulating the operation of a blockchain system. Simulation may produce quantitative, practical estimates of how varying certain aspects of the system's design affects its performance, cost, and/or other metrics of interest. Some embodiments provide a unified simulation framework which enables designers and operators to use the data produced from one test or model in another, and allowing the system's parameters and/or protocol to be optimized relative to one or more objective functions.
Baird (PGPub No. 20190020629) – teaches an apparatus includes a processor and a memory operatively coupled to the processor and associated with an instance of a distributed database at a first compute device. The processor is configured to select an anonymous communication path. Each blinded public key from a sequence of blinded public keys associated with the anonymous communication path is associated with a pseudonym of a compute device from a set of compute devices that implement the anonymous communication path. The processor is configured to generate an encrypted message encrypted with a first blinded public key. The processor is configured to generate an encrypted data packet including the encrypted message and a compute device identifier associated with a second compute device. The encrypted data packet is encrypted with a second blinded public key. The processor is configured to send the encrypted data packet to a third compute device.
Simons (PGPub No. 20200043007) – teaches technology for expediting blockchain transactions. More specifically, the technology describes techniques for assessing risk associated with expediting processing of blockchain transactions received by a transaction processing platform. When a determination is made that a transaction can be expedited, the transaction processing platform can expedite the transaction, e.g., locally process the blockchain transaction, prior to receiving a verification or confirmation from the consensus network. In this manner, the transaction processing platform can act like a local cache allowing quick access and operation on permanently stored data within the blockchain with minimal or calculated risk.
[0027] Various technical effects are enabled by the techniques discussed herein. For example, the techniques enable the transaction processing platform to act like a local cache allowing quicker access (e.g., without the need to wait for proof-of-work calculations and consensus) and operation on permanently stored data within the blockchain with minimal or calculated risk. One of the busiest areas of blockchain application so far is by companies seeking to offer low cost, secure, verifiable payments and settlement. Among other benefits, the techniques discussed herein can dramatically increase the speed of these financial transactions while minimizing risk. As another example, various implementations of the transaction processing platform and/or blockchain networks may provide interoperability to allow for communication, validation, translation, and the like between different blockchains.
[0040] One advantage of the use of phonic communication systems is the ability to speed of the communication. Other techniques within data storage may be used to speed up access to the data on the shadow ledger 121 and nodes 122a-122n. For example, some implementations may use a type of database partitioning called “sharding” that separates very large databases the into smaller, faster, more easily managed parts called data shards. These and other techniques can deal with latency issues and can be expanded to peer-to-peer (P2P) systems.
Miller (PGPub No. 20200074853) – teaches [0054] In some implementations, depending on the type of distributed application network utilized, a blockchain or distributed ledger may be “sharded” in order to improve processing efficiency or storage. In sharding, the “state” of the blockchain as represented by the current state of its transactions is split into a number of partitions called “shards”. For example, a sharding scheme on Ethereum (a well-known distributed application network) might put all addresses starting with 0x00 into one shard, all addresses starting with 0x01 into another shard, and so on. In the simplest form of sharding, each shard also has its own transaction history, and the effect of transactions in a given shard k are limited to the state of shard k. One simple example would be a multi-asset blockchain, where there are K shards and each shard stores the balances and processes the transactions associated with one particular asset. In more advanced forms of sharding, some form of cross-shard communication capability, where transactions on one shard can trigger events on other shards, is also included. Sharding enables several different types of nodes to be run as participants in the distributed application network, such as a super-full node, which processes all transactions in all collations and maintains the full state for all shards; a top-level node, which processes all top-level blocks, but does not process or try to download the transactions in each collation (instead, it accepts it on faith that a collation is valid if two thirds of the collators in that shard say that it is valid); a single-shard node, which acts as a top-level node, but also processes all transactions and maintains the full state for some specific shard; and a light node, which downloads and verifies the block headers of the top-level blocks only (it does not process any collation headers or transactions unless it needs to read some specific entry in the state of some specific shard, in which case it downloads the Merkle branch to the most recent collation header for that shard and from there downloads the Merkle proof of the desired value in the state).
[0193] When confirmation data associated with the tagging transaction does exist, it may increase or decrease the tagging event weighting score depending on its quantity and its nature. Each individual confirmation transaction encodes a variety of factors, including the nature of the confirmation data (i.e., interactive or sensor-based), the existence of sensor or telemetry data, and the sensor/telemetry data quality rating. Such factors may combine to form a “confirmation data quality rating.” The confirmation data quality rating is an evaluation metric based on characteristics of the confirmation data that describes the likelihood that the confirmation data confirms the initiating member's tagging transaction. The confirmation data quality rating may be computed in various ways, for example, it may assign a numerical score from +1.0 to −1.0 that indicates both the quality of the confirmation data (its precision) and the likelihood that it strongly confirms (e.g., +1.0), strongly disconfirms (e.g., −1.0), or gives little information about (e.g., 0.0) the data in the tagging transaction. The confirmation data quality rating can be computed collectively in view of all the confirmation data from multiple confirmation transactions, or it can be computed individually for each confirmation transaction and then combined (e.g., averaged).
[0223] Confirmation transactions related to the same vehicle identification data, where the confirmation transactions positively confirm the safety behavior type or GPS data in previous tagging transactions, may also adjust the composite safety rating of the target vehicle to increase the incentive quantity of cryptographic token.
[0233] The incentivizing member or other member who funded the target member token repository initially or subsequently may also determine or influence the destination token repository to which transfers from the target member token repository are sent. For example, if the target member's repository was initially funded by his or her insurance carrier, then the transfer from the repository to reduce the balance may be sent to the insurance carrier's repository. If the initial funder of the repository was the CRSS, the token might be transferred back to the CRSS's account (to be used, for example, to increase the token pool used to reward members for good driving behaviors, initiating tagging transactions, or confirming tagging transactions). In some scenarios, all or part of the cryptographic token transferred out from the target member token repository might be sent to the initiating member, for example, as an incentive for tagging activities or as a compensation for the offense by the target member's safety behavior.
Noam (PGPub No. 20200374113) – teaches [0174] Another fee related decision that takes a significant toll over scalability is charging fees per transaction—the common approach taken by other blockchains (e.g., Ethereum). This imposes a large overhead on the network operation. Processing of each transaction requires writing to the native token's ledger, making transactions harder to shard (since even unrelated contracts need to be synchronized). In addition, per-transaction billing adds an overhead in processing and storage, when compared with bulk subscriptions.
[0187] Sharding via Blockchain Virtualization—Scaling systems cannot always be achieved by adding more resources, due to bottlenecks that cannot grow easily. “Sharding” is a technique for scaling up systems by dividing them to smaller parts (shards), each small enough to work well despite bottlenecks. Decentralized consensus is an unavoidable bottleneck; the disclosed technologies decouples tenants to different shards allowing the network to scale out horizontally as new tenant apps are added. Unlike centralized infrastructure solutions, adding more resources is usually not enough to increase capacity. Transactions on Ethereum, for example, even by different contracts, may affect one another and therefore must be performed in sequence. Additionally, the number of verifiers in PoW blockchains is related to the level of security the blockchain enjoys; reducing unit sizes by sharding is reducing the level of security in the same proportion. However, such challenges can be resolved effectively using the described architecture and related technologies. Permissioned consensus models, e.g., when employing consensus committees, do not weaken security properties when sharded. Different decentralized consumer apps can operate independently and work with different unrelated assets (e.g., if fees are paid in bulk and not per transaction). By sharding decentralized apps by default, the described architecture can revolve around parallelization.
[0190] Elastic Capacity—In certain implementations, consumer applications can require increases in transaction rate, accounts and storage. Moreover, as additional applications use the infrastructure, higher resources capacity can be needed. In order to meet future capacity recruitments, there is a need for elastic capacity.
Basu (PGPub No. 20210314395) – teaches an approach to replace or by-pass a first blobber utilizing a blockchain infrastructure. The first blobber is identified. For replacement, a second blobber is identified and a replacement transaction is written. Write markers with respect to content for the second blobber are generated. The content is transferred to the second blobber. After detecting a successful completion of all the writes to the second blobber, a transaction to drop the first blobber is written. When the first blobber is by-passed content written to the first blobber capable of being reconstructed from other blocks is written to other blobbers. Read markers are sent for the other blocks to the other blobbers. The blockchain monitors for successful completion of all reads of the other blocks. After detecting the successful completion of all the reads of the other blocks from the other blobbers, the content is reconstructed from the other blocks.
[0044] The term “sharding” is a technique in blockchain that seeks to achieve scalability within a blockchain network. The process of sharding seeks to split a blockchain network into separate shards, that contain their own data, separate from other shards.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
11/09/2022